DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          THOMAS MUNDY,
                             Appellant,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION, as Grantor Trustee for the
  Holders of BEAR STEARNS ARM TRUST, Grantor Trust Certificates,
                         Series 2005-2,
                           Appellee.

                              No. 4D17-542

                         [September 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 08-20118
(11).

  Evan B. Plotka of Evan B. Plotka, P.L., Hollywood, for appellant.

   Sara F. Holladay-Tobias and Emily Rottmann of McGuire Woods LLP,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.